Citation Nr: 1038809	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
service-connected rheumatoid arthritis with degenerative joint 
disease of the ankles, right knee, right hip, and right hand.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left hip.

3. Entitlement to a total disability rating due to individual 
unemployability (TDIU rating).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to July 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In May 2007, the Board remanded the 
Veteran's TDIU claim to the agency of original jurisdiction (AOJ) 
for additional development, and it now returns to the Board for 
appellate review.  In a March 2008 Joint Motion for Remand, which 
was granted by Order of the Court in March 2008, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted with regard to the Veteran's increased rating claims.

The record raises a claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD).  Although a claim for 
service connection for depression has been adjudicated by the RO, 
the claim for service connection for PTSD, for which distinct 
criteria must be met, has not.  Therefore, this claim is REFERRED 
to the RO for appropriate action.  

The issues of entitlement to a rating in excess of 10 
percent for service-connected left hip disability and a 
TDIU rating are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected rheumatoid arthritis is not productive of 
weight loss and anemia resulting in severe impairment of health 
or severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.

2.  Service-connected rheumatoid arthritis has not produced 
residuals affecting the right hand, ankles, and right knee.

3.  Service-connected rheumatoid arthritis is productive of 
chronic residuals of a right hip disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for service-
connected rheumatoid arthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
February 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the March 
2009 remand was to achieve further development of the claim, 
namely to send corrective VCAA notice compliant with the holding 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and to 
schedule a VA examination.  A review of the post remand record 
shows that the VA examination was conducted in April 2009.  The 
Board notes that the March 2009 VCAA letter was returned to the 
AOJ as undeliverable and does not appear to have been resent.  
However, since the February 2009 remand, the Court of Appeals for 
Federal Claims (Federal Circuit) overturned the Court's decision 
as it was relevant to the March 2009 notice letter.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the 
notice provided in the March 2009 letter is no longer necessary 
under VA law.  Accordingly, the Board determines that any failure 
to send the letter to the correct address has been rendered moot.  
Therefore, the Board determines that the RO/AMC substantially 
complied with the Board's orders in the February 2009 remand, and 
that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of disability 
and effective date of the disability once service connection has 
been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, the Veteran was provided with a VCAA 
notification letter in April 2002, prior to the initial 
adjudication of the claim in April 2003.  Additional VCAA letters 
were sent in January 2004 and May 2004.  Additionally, in March 
2006, the Veteran was sent notice with regard to the assignment 
of disability ratings and effective dates.  

The Board observes that the pre-adjudicatory VCAA letter informed 
the Veteran of examples of both lay and medical evidence he could 
submit in support of his claim and of his and VA's 
responsibilities for submitting that information for 
consideration.  The first notice that advised him of how to 
substantiate his claim for an increased rating was the March 2006 
notice.  

The Board acknowledges the defective timing of the March 2006 
notice, but finds that no prejudice has resulted.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Specifically, the Board observes that 
as a matter of law, providing the Veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack of 
notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of 
the case (SOC) or supplemental SOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  In the present case, 
subsequent to the March 2006 VCAA letter, the Veteran's claim was 
readjudicated multiple times and SSOCs issued.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield, 444 F.3d at1333.  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's VA medical records and the reports of 
December 2008 and April 2009 VA examinations were reviewed by 
both the AOJ and the Board in connection with adjudication of his 
claim. 

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, at both examinations, the examiner 
documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in the reports, 
he provided information sufficient in detail and relevance to the 
rating criteria to allow for determination of the appropriate 
disability rating.  The Board observes that the December 2008 
examination report does not indicate that the examiner reviewed 
the claims file.  However, this factor alone does not render the 
examination inadequate.  In an increased rating claim, the 
current findings are most relevant to an equitable outcome.  As 
nothing suggests that the lack of a claims file resulted in the 
examiner documenting findings inconsistent with the medical 
history outlined in the claims file, the Board does not find the 
December 2008 VA examination in adequate.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. Analysis 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disabilities.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is set 
out herein below.  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disabilities.

The Veteran's service-connected rheumatoid arthritis has been 
assigned a 40 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2009).  The Veteran contends that 
his symptomology warrants a higher rating evaluation. 

Rheumatoid arthritis is rated under Diagnostic Code 5002 in one 
of two ways.  As an active process, with constitutional 
manifestations associated with active joint involvement, and 
totally incapacitating, a 100 percent rating is warranted.  If 
the manifestations are less than the criteria for 100 percent but 
with weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged periods, a 60 
percent rating is warranted.  If there are symptom combinations 
productive of definite impairment of health objectively supported 
by examination findings or incapacitating exacerbations occurring 
3 or more times a year, a 40 percent rating is warranted.  

In the alternative, the disorder may be rated on the basis of 
chronic residuals such as limitation of motion.  For residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rating is to be done under the appropriate Codes for 
the specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the codes a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 5002.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  The Note to Diagnostic Code 5002 provides that 
the ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation is to be assigned.  

Under Diagnostic Code 5003, arthritis, degenerative, 
substantiated by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be assigned.  
With X-ray evidence of involvement of 2 or more major joints, a 
10 percent rating will be assigned.  The 20 percent and 10 
percent ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  Diagnostic Code 5003, 
Note (1).

Diagnostic Code 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh.  

Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees.  A 20 percent rating is 
assigned for flexion limited to 30 degrees.  A 30 percent rating 
is assigned for flexion limited to 20 degrees.  A 40 percent 
rating is warranted for flexion limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when there 
is limitation of abduction such that the legs cannot be crossed 
or there is limitation of rotation such that it is not possible 
to toe out more than 15 degrees.  A 20 percent rating requires 
limitation of abduction with motion lost beyond 10 degrees.

Normal range of motion of the hip is flexion from 0 degrees to 
125 degrees, and abduction from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

The only competent and probative evidence of record with respect 
to these claims are December 2008 and April 2009 VA examinations.  
The Veteran failed to report to a May 2006 VA examination, and VA 
treatment records relevant to the appeal period note rheumatoid 
arthritis as a medical problem, but do not reflect treatment.  An 
August 2004 VA treatment note indicates that laboratory work was 
negative for rheumatoid arthritis.   

In December 2008, the Veteran had normal gait without use of an 
assistive device, whereas in April 2009, he had an abnormal gait 
and used an assistive device.  The examiner stated that he had 
also examined the Veteran in December 2008 at which time X-rays 
of the right hand and ankles were within normal limits.  Slight 
narrowing of the joint space was noted in the right hip, and the 
examiner stated that he could not determine if the narrowing was 
due to rheumatoid arthritis or degeneration.  An April 2009 X-ray 
of the right knee was normal.  

In December 2008, right hip external rotation was to 60 degrees, 
internal rotation was to 18 degrees, abduction to 35 degrees, 
adduction to 25 degrees, extension to 30 degrees, and flexion to 
100 degrees.  In April 2009, right hip external rotation was to 
60 degrees, internal rotation was to 40 degrees, abduction to 32 
degrees, adduction to 22 degrees, extension to 30 degrees, and 
flexion to 133 degrees. 

In December 2008, the Veteran had range of motion in the right 
knee from 0 to 124 degrees.  In April 2009, right knee range of 
motion was from 0 to 120 degrees at which point the Veteran felt 
pain to 132 degrees.  At both examinations, there was no 
additional loss of motion on repetition.  McMurray's test was 
positive, but Lachman's test was negative, and no lateral 
instability was noted.  The examiner stated that the knee was 
tender in April 2009 only. 

In December 2008 and April 2009, both ankles had full range of 
motion to 20 degrees extension and 45 degrees plantar flexion.  
No additional limitation with repetition was reported.  The 
examiner documented no heat, redness, swelling, or tenderness.  
Also, there was no varus or valgus angulation.  

In April 2009, the examiner stated that the right hand joints 
were within normal limits.  He made no specific comment about the 
right hand in December 2008.      

Based on the above findings, the Board determines that a rating 
in excess of 40 percent is not warranted for service-connected 
rheumatoid arthritis.  The medical evidence does not disclose 
weight loss and anemia as occurring, and there has been no 
severe, or greater, impairment of health or incapacitating 
exacerbations documented at any time.  Without such features, the 
Veteran's service-connected rheumatoid arthritis disability does 
not warrant a rating in excess of 40 percent under Diagnostic 
Code 5002.  

Moreover, given the normal findings in the right knee, right 
ankle, and right hand, a rating for residuals associated with 
these joints is not warranted.  As for the right hip, the 
examiner stated that the joint space narrowing could be due to 
rheumatoid arthritis, but even so, the range of motion findings 
for that joint alone do not warrant a rating in excess of 40 
percent.  Only the Veteran's loss of extension would warrant a 
rating under a relevant diagnostic code.  However, Diagnostic 
Code 5251 provides for only a maximum 10 percent rating for loss 
of extension.  

No additional compensable residuals of the service-connected 
rheumatoid arthritis have been documented.  The Board notes that 
the Veteran reported in a November 2002 statement that he had 
been seen for chest pain and been informed by rheumatologists 
that rheumatoid arthritis could affect the lining of the heart.  
However, a July 2003 VA cardiology consult note states that the 
pain is musculoskeletal in nature with a right side trigger 
point.  The cardiologist does not identify any abnormality of the 
heart itself that was causing the pain, and the Board notes that 
the Veteran did not pursue treatment for the chest pain.  
Accordingly, the Board determines that a rating in excess of 40 
percent for service-connected rheumatoid arthritis is not 
warranted.

The Board has considered the Veteran's own statements regarding 
the claimed severity of his service-connected rheumatoid 
arthritis.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present 
case, the preponderance of the evidence is against the Veteran's 
claim for a rating in excess of 40 percent for service-connected 
rheumatoid arthritis with degenerative joint disease of the 
ankles, right knee, right hip, and right hand.  Therefore, his 
claim must be denied.
 
An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) 
(2009).  If so, factors for consideration in determining whether 
referral for an extra-schedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board 
finds no evidence that the Veteran's service-connected rheumatoid 
arthritis disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board acknowledges the Veteran's 
statements about his symptoms, such as the inability to feel his 
left leg on some days, but the record does not demonstrate that 
such a symptoms is related to the disability in question, or if 
it is, that it is incapacitating to a degree not contemplated by 
the rating schedule.  Therefore, the Board determines that, 
although the Veteran's symptoms met the rating criteria 
specifically in addition to the edema, referral for an extra-
schedular rating because of the edema was not warranted.  


ORDER

A rating in excess of 40 percent for service-connected rheumatoid 
arthritis with degenerative joint disease of the ankles, right 
knee, right hip, and right hand is denied.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is again required with respect to the increased 
rating claim for the left hip, as well as the TDIU rating.  Once 
VA undertakes to provide a VA examination, it must ensure that 
the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  In this case, the claim was remanded for the 
purpose of obtaining findings at a current VA examination.  In 
April 2009, the Veteran's left hip was examined, but the examiner 
provided range of motion measurements for external rotation, 
internal rotation, abduction, and extension only.  He did not put 
the measurement for flexion in the report.  The rating evaluation 
under the Diagnostic Code 5252, which is relevant to the hip and 
thigh, is dependent on the range of flexion.  The Board 
acknowledges that full measurements were provided by the same 
examiner at a December 2008 VA examiner; however, this fact does 
not negate the inadequacy of the April 2009 VA examination.  
Therefore, the claim for a rating in excess of 10 percent for 
service-connected left hip degenerative joint disease must again 
be remanded for a VA examination to assess the current nature and 
severity of the disability.  

As for the Veteran's TDIU claim, the Court has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
outcome of the Veteran's TDIU claim is impacted by the disability 
ratings assigned to the Veteran's service-connected disabilities 
the TDIU claim is considered to be inextricably intertwined with 
the left hip rating claim.  Consequently, the claim of 
entitlement to a TDIU rating must be remanded to the AOJ in 
accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
in order to ascertain the current nature 
and severity of his service-connected 
degenerative arthritis of the left hip.  
The claims file should be made available 
for review, and the examination reports 
should reflect that such review occurred.  
All appropriate tests should be performed 
and their results documented.  Range of 
motion measurements for external rotation, 
internal rotation, abduction, extension, 
and flexion must be provided.  The 
examiner should also document the point at 
which pain occurs with motion and any 
additional limitation upon repetition due 
to fatigue, pain, lack of endurance, 
weakness, or incoordination.

2.	The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2009).

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's left hip and 
TDIU rating claim should be readjudicated, 
to include all evidence received since the 
June 2010 supplemental statement of the 
case.  The Veteran and his representative 
should then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


